Title: Pardon and Remission for Moses Thorndike, [27 July 1816]
From: Madison, James
To: 


        
          [27 July 1816]
        
        Whereas it has been made to appear to me that a certain Moses Thorndike, of the District of Maine, was, at a District Court of the United States, held at Portland in the said District, in May last, duly convicted of the offence of aiding and abetting in the year 1814, certain prisoners of War, subjects of Great Britain, in making their escape from the custody of the Marshal; and thereupon the said Court sentenced the said Moses Thorndike to pay a fine of Seventy five dollars, and the Costs of his prosecution: And whereas the said Moses Thorndike is represented to me, to be unable, from poverty, to pay the said fine and Costs, and to be a fit object of Mercy: Now therefore be it known, That I James Madison, President of the United

States of America, in consideration of the premises and other good causes, do by these presents Pardon and remit the fine and Costs aforesaid: requiring that all prosecutions and judicial proceedings for or on account thereof, be forthwith stayed and discharged.
        In Testimony whereof, I have hereunto set my hand, and caused the seal of the UStates to be affixed to these presents, at the City of Washington, the Twenty Seventh day of July AD. 1816, and of the Independence of the U. States the Forty first.
        
          James MadisonBy the PresidentJas. MonroeSecy. of State
        
      